Citation Nr: 0932117	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-04 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), in which the benefits 
sought on appeal were denied. 

These claims were previously before the Board in March 2009, 
when the issues were remanded for compliance with the 
Veteran's request for a hearing.  In July 2009, the Veteran 
testified in videoconference hearing before the undersigned 
Acting Veterans Law Judge.  A copy of the hearing transcript 
has been associated with the claims folder. 


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, the 
objective medical evidence is in equipoise as to whether the 
current bilateral hearing loss is related to service. 

2.  The Veteran experienced noise exposure in service; 
chronic tinnitus in service and since service; and competent 
evidence relates his tinnitus to noise exposure in service.  





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, 
bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2008). 

2.  Resolving reasonable doubt in the Veteran's favor, 
tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Because the 
full benefit is being granted in this case (service 
connection for bilateral hearing loss and tinnitus), there 
can be no prejudice regarding VA's duty to notify or assist 
the Veteran.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  

2.  Service Connection

The Veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  Specifically, he 
attributes his claimed bilateral hearing loss and tinnitus to 
injury caused by artillery noise exposure while in service. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Certain chronic diseases, including other organic diseases of 
the nervous system, such as sensorineural hearing loss, may 
be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2008).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.
Bilateral Hearing Loss

In addition to the rules outlined above regarding service 
connection in general, there are additional considerations 
for addressing claims for entitlement to service connection 
for bilateral hearing loss.  Essentially, a certain threshold 
level of hearing impairment must be shown for the hearing 
loss to be considered a hearing loss disability under the 
laws administered by the VA. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory threshold for at least three of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
are 26 decibels or greater.  38 C.F.R. § 3.385 (2008).  

However, 38 C.F.R § 3.385 does not preclude service 
connection for a current hearing loss disability where 
hearing was within normal limits on audiometric testing at 
separation from service.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).   Rather, when audiometric test results 
at a veteran's separation from service do not meet the 
requirements of  38 C.F.R. § 3.303(d), the Veteran may 
nevertheless establish service connection for current hearing 
disability by submitting medical evidence that the current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App, 155 (1993). 

Where the requirements for hearing loss disability pursuant 
to 38 C.F.R. § 3.385 are not met until several years after 
separation from service, the record must include evidence of 
exposure to disease or injury in service that would adversely 
affect the auditory system and post-service test results 
meeting the criteria of 38 C.F.R. § 3.385

Here, the Veteran claims entitlement to service connection 
for bilateral hearing loss.  Review of the service records 
shows that he served in the U.S. Army as part of an artillery 
unit.  During the July 2009 hearing, he testified that he 
served as a gunman.  He noted that he was exposed to 
significant gunfire from 155 Howitzers, 155 SPs, 155 Toads, 
and various smaller guns during his military service.  His 
statements are credible.  

A review of the Veteran's service treatment records include 
his December 1971 discharge examination report that shows on 
audio evaluation the Veteran's the pure tone thresholds at 
500, 1,000, 2,000 and 4,000 Hertz were zero decibels at all 
levels in his ears bilaterally.  

The earliest medical evidence of record relating to bilateral 
hearing loss comes from an August 1985 private treatment 
record from Dr. T. Hall.  In that treatment record, the 
Veteran was diagnosed with hearing loss; however, the record 
did not provide audiometric readings in order to determine 
hearing loss disability as defined under 38 C.F.R. § 3.385. 

The first post-service record of bilateral hearing loss 
disability as defined under 38 C.F.R. § 3.385 is shown in the 
report of a June 1994 Hearing Conservation examination 
performed by the Veteran's employer.  

The Veteran's bilateral hearing loss disability was also 
shown in the VA audiological evaluations conducted in May 
2004 and June 2005.  The audiology findings from both 
examination show that the pure tone thresholds from 2K to 4K 
Hertz levels were at or above 40 decibels in both ears.  
Based on a review of the claims file, and in particular the 
December 1971 discharge examination report, both VA examiner 
provided an opinion that the Veteran's bilateral hearing loss 
was less likely than not related to service.  

In contrast to that opinion, the Veteran submitted a January 
2003 private medical statement from Dr. D. L. Nave, in which 
he stated that there was a nexus between the current 
bilateral hearing loss and service noise exposure.  Dr. Nave 
stated that the Veteran had informed him of his military 
service, and he opined that such noise exposure during 
service likely caused the Veteran's hearing loss. 

Based on credible statements given by the Veteran, it is 
clear that he spent a good amount of time during his military 
service working in proximity to heavy artillery gunfire, a 
setting in which, presumably, he was exposed to considerable 
noise exposure.  Additionally, while hearing loss disability 
was not shown at separation from service, the record shows 
that the Veteran had hearing loss was apparent within nine 
years from discharge.  Moreover, there are nexus statements 
both in support of against his claim for service connection.  
Consequently, the Board finds that the evidence is in 
relative equipoise on the issue of causation.  Hence, 
resolving any reasonable doubt in the Veteran's favor, the 
Board concludes that service connection for bilateral hearing 
loss is warranted.  

Tinnitus

As shown above, the record clearly reveals that the Veteran 
had in-service noise exposure.  The record also shows that he 
has a current diagnosis of tinnitus.  For example, the May 
2004 VA examination report accepts the presence of current 
disability of tinnitus.  The sole remaining question is 
whether the Veteran's current tinnitus is related to service.  

During the July 2009 hearing, the Veteran testified that his 
tinnitus began during service in 1969.  The Veteran is 
competent to attest that he has tinnitus and to report when 
tinnitus began.  The United States Court of Appeals for 
Veterans Claims (CAVC or Court) has held that, where there is 
of record lay evidence of in-service tinnitus and of tinnitus 
ever since service and medical evidence of a current 
diagnosis, such evidence suffices to indicate that disability 
may be associated with active service.  By its nature 
tinnitus is a ringing in the ears that can be detected by the 
Veteran and is not likely something that can be measured by a 
medical professional.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (providing that ringing in the ears is 
capable of lay observation).  

The Board acknowledges the May 2004 and November 2005 VA 
opinions that the Veteran's tinnitus was not at least as 
likely as not related to service.  Both examiners pointed out 
that there were no complaints of or treatment for tinnitus in 
the service treatment records.  However, given the nature of 
tinnitus, the Veteran is the only one who is competent to 
state as to when he began to perceive tinnitus.  The Veteran 
has maintained that his tinnitus began in service and has 
continued thereafter.  Further, the Board has already 
conceded that the Veteran has been exposed to a great deal of 
inservice noise from artillery when it granted the Veteran 
service connection to bilateral hearing loss because of such 
exposure.  Here, given the findings of established acoustic 
trauma in service and the Veteran's own competent lay 
testimony of chronic symptoms of tinnitus in service and 
thereafter, the Board concludes that the Veteran's 
description of his tinnitus is sufficient to outweigh the VA 
examiners' findings that tinnitus was not incurred during 
service.  Consequently, resolving any doubt in the Veteran's 
favor, the Board finds that the Veteran's tinnitus, like his 
hearing loss, is likely related to service.  Hence, service 
connection for the disability is warranted.  


ORDER

Entitlement to service connection for hearing loss is 
granted. 

Entitlement to service connection for hearing loss is 
granted. 



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


